Mr. Chief Justice Farmer, dissenting: I am not in accord with the court that no other construction can be placed on' section i'6 of article 4 of the constitution than that bills making appropriations for the pay of members and officers of the.General Assembly and for salaries of the officers of the State government shall contain no provision on any other subject than- appropriations for the pay of such members and officers of the General Assembly and officers of the State government. While I concede the constitutional provision is susceptible of that construction it is not incapable of any other construction. In view of the duty imposed upon the legislature to determine, at the peril of the validity of an appropriation, just-who are officers and who are employees, it seems to me a more liberal construction o.f the constitution would be justified. Without doing violence to the language used, I think the constitution might be construed to mean that bills making appropriations for the purposes specified shall contain no provision on any other subject than appropriations. If the constitution had so provided’in explicit terms the object and purpose of it would have been as fully accomplished and the public as fully protected as by giving it the construction given by the court. To my mind the purpose of the constitutional provision was to prohibit including in appropriation bills for the payment of officers mentioned, other subjects than appropriations. The precise point here involved has not heretofore been before this court, but in People v. Joyce, 246 Ill. 124, the constitutional provision was discussed, and it was said: “The. manifest object of this provision is to separate legislation from appropriation, in order that no officer’s salary shall depend upon legislation and no legislation upon the salary of any officer.” In my opinion that construction will preserve to the public all the benefits intended and all that will result from the construction given by the court in the opinion in this case, and it will avoid the General Assembly being required to determine just who are officers and who are employees. Under the decision in this case, if the legislature by mistake includes in a bill making appropriations for the pay of officers an appropriation for the pay of an employee, or vice versa, the appropriation will be invalid. This is imposing upon the legislature a duty the performance of which must be of great difficulty, for, notwithstanding the constitutional definition of an officer and an employee, it is by no means always easy to distinguish between them. This case presents a good illustration of that difficulty, for this court and the trial court do not entirely agree upon who are officers and who are employees. If in the determination of that question courts disagree, it will be readily seen the legislature will have difficulty in determining it with accuracy. That courts have not always found the determination of this question free from difficulty will be found by reference to Bunn v. People, 45 Ill. 397, People v. Loeffler, 175 id. 585, and 29 Cyc. 1364-1366, and notes. The appropriations held invalid because made for the payment of officers and included in the Omnibus Bill are not attacked because the persons to whom they were made were not lawfully entitled to the money or because they were illegal for any other reason than that they were for the payment of officers and were included in a bill making appropriations for others not officers. The bill contains no other subject than appropriations. If, as it appears to me, the constitutional provision referred to will bear the construction I have contended for, it seems clear the public good would be as well or better served by so construing it than by construing it as has been done in the opinion in this case.